UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-7013



ERNEST BROWN,

                                              Plaintiff - Appellant,

          versus

MICHAEL MOORE; ATTORNEY GENERAL OF THE STATE
OF SOUTH CAROLINA, Charles Molony Condon,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Dennis W. Shedd, District Judge.
(CA-95-2215-0-19BD)


Submitted:   March 13, 1997                 Decided:   March 18, 1997


Before HALL, ERVIN, and WILKINS, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Ernest Brown, Appellant Pro Se. Donald John Zelenka, Chief Deputy
Attorney General, Columbia, South Carolina, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ernest Brown seeks to appeal the district court's order deny-

ing relief on his petition filed under 28 U.S.C. § 2254 (1994),

amended by Antiterrorism and Effective Death Penalty Act of 1996,
Pub. L. No. 104-132, 110 Stat. 1214. We have reviewed the record

and the district court's opinion accepting the recommendation of

the magistrate judge and find no reversible error. Accordingly, we

deny a certificate of appealability and dismiss the appeal on the

reasoning of the district court. Brown v. Moore, No. CA-95-2215-0-

19BD (D.S.C. June 14, 1996). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                                         DISMISSED




                                2